United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
               IN THE UNITED STATES COURT OF APPEALS             March 8, 2004

                         FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                         _____________________                      Clerk

                              No. 03-30445
                         _____________________

WILSON W. WILSON, appearing in his
capacity as the curator of
rpi Christel W. Fontenot,

                                                 Plaintiff - Appellee,

                                versus

STATE FARM FIRE & CASUALTY INSURANCE CO.,

                                                 Defendant - Appellant.

__________________________________________________________________

           Appeal from the United States District Court
        for the Middle District of Louisiana, Baton Rouge
                       USDC No. 96-CV-3345-C
_________________________________________________________________

Before JOLLY, DUHÉ, and STEWART, Circuit Judges.

PER CURIAM:*

     We REVERSE and VACATE the judgment of the district court for

the following reasons:

     First, the district court utterly failed to assign any written

reasons for its ruling in this bench trial.       FED. R. CIV. P. 52(a).

We cannot affirm any such judgment without written reasons for the

rulings.



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       Second, the district court committed reversible error when it,

sua sponte, excluded the testimony of Christel Fontenot, finding

her to be incompetent to testify.     From the record before us there

is nothing to indicate, notwithstanding her particular mental

diagnosis, that she was incompetent as a witness. LA. CODE EVID. ART.

601.

       Finally, the evidence in this record will not support a

judgment in favor of the plaintiff.

       Accordingly, the judgment is REVERSED and VACATED and the case

is REMANDED for further proceedings not inconsistent herewith,

including a new trial if required.

                                      REVERSED, VACATED, and REMANDED.




                                  2